ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
L-3 Communications Corporation                )      ASBCA No. 58357
                                              )
Under Contract No. W58RGZ-10-C-0107           )

APPEARANCE FOR THE APPELLANT:                        Jeremy D. Kernodle, Esq.
                                                      Haynes and Boone, LLP
                                                      Dallas, TX

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     L TC Brian J. Chapuran, JA
                                                     CPT Harry M. Parent, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

        The Board has received the parties' joint motion dated 8 August 2014 to dismiss
or alternatively suspend this appeal. The parties request that the Board dismiss this
appeal without prejudice pursuant to Board Rule l 8(b) to permit settlement discussions to
continue.

       Accordingly, the appeal is dismissed without prejudice under Board Rule 18(b).
Unless either party or the Board acts within one year to reinstate the appeal, the dismissal
shall be deemed with prejudice.

       Dated: 11 August 2014


                                                   ,/:Y
                                                  r~1~~
                                                        ~~
                                                  MARK N. STEMPLE
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58357, Appeal ofL-3
Communications Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2